Name: Decision (EU) 2017/343 of the European Parliament and of the Council of 14 December 2016 on the mobilisation of the European Union Solidarity Fund to provide for the payment of advances in the general budget of the Union for 2017
 Type: Decision
 Subject Matter: deterioration of the environment;  cooperation policy;  budget;  EU finance
 Date Published: 2017-02-28

 28.2.2017 EN Official Journal of the European Union L 50/55 DECISION (EU) 2017/343 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 December 2016 on the mobilisation of the European Union Solidarity Fund to provide for the payment of advances in the general budget of the Union for 2017 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4a(4) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum amount of EUR 500 000 000 (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) Article 4a(4) of Regulation (EC) No 2012/2002 provides that, where necessary in order to ensure the timely availability of budgetary resources, the Fund may be mobilised in an amount of up to EUR 50 000 000 for the payment of advances, entering the corresponding appropriations into the general budget of the Union. (4) To ensure the timely availability of sufficient budgetary resources in the general budget of the Union for 2017, the Fund should be mobilised in the amount of EUR 50 000 000 for the payment of advances. (5) In order to minimise the time taken to mobilise the Fund, this Decision should apply from 1 January 2017, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2017, the European Union Solidarity Fund shall be mobilised to provide the amount of EUR 50 000 000 in commitment and payment appropriations for the payment of advances. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. Done at Strasbourg, 14 December 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).